DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
Response to Remarks
This communication is considered fully responsive to the amendment filed on 12/07/2021.
Claims 1-10 are pending and are examined in this office action. 
Claim 1, 6 have been amended.
New claims 13-14 have been added and claims 11-12 have been canceled.

Response to Arguments

Applicant’s arguments, filed 12/07/2021, with respect to the previous rejection(s) of previous  claim(s) 1-12 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts SEO et al. (US 20150382389 A1) in view of 3GPPR1132941 et al (3GPP TSG RAN WG1 Meeting #74; Barcelona, Spain, 19th – 23rd August 2013; Source: Intel Corporation Title: D2D Discovery Design for Public Safety and General Scenarios; Agenda item:7.2.8.2; R1-132941).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (US 20150382389 A1; hereinafter as “SEO”) in view of 3GPPR1132941 et al (3GPP TSG RAN WG1 Meeting #74; Barcelona, Spain, 19th – 23rd August 2013; Source:	Intel Corporation Title: D2D Discovery Design for Public Safety and General Scenarios; Agenda item:7.2.8.2; R1-132941;  hereinafter as “3GPPR1132941).


 With respect to independent claims: 
Regarding claim 1, SEO teaches a terminal device (User Equipment (UE) OR counterpart UE to perform in  a device to device communication system: [abstract]) comprising: 
a radio transceiver (Fig. 11: RF Module of a UE); and 
circuitry configured  (Fig. 11: Processor 1110) to: 
determine whether the terminal device is in coverage or out of coverage (..determined  “whether the counterpart UE of D2D communication is located within eNB coverage….. Based on this information, the UE may perform appropriate operation suitable for the state of the counterpart UE when starting D2D communication”: [0072]; “D2D discovery and D2D communication may be performed between UEs, which are connected to an eNB….coverage to perform communication, and between UEs located outside eNB coverage without connection to the eNB.” [0058]); and 
perform, according to a result of the determination on whether the terminal device is in coverage or out of coverage, different detection processes of a first detection process and a second detection process for detecting, via the radio transceiver, a discovery signal, the discovery signal being used for Device-to-Device (D2D) discovery (depends on UEs to be within coverage of eNB or outside the coverage of eNB, different discovery signal is generated for D2D communication between UEs: [0063], “a variable applied when each UE generates a discovery signal may include whether each UE is located within eNB coverage. That is, even in the same UE, the sequence, time/frequency resources, transmit power, etc. of a discovery signal are changed depending on whether the UE is located within or outside eNB coverage. For example, when the sequence of the discovery signal is generated, bits 0 and 1 may be respectively applied as values for initializing a sequence generator when the UE is located within and outside eNB coverage. “: [0067]; “the UE located within coverage may use information as to whether the UE is in the connected mode or in the idle mode, when generating the discovery signal, in addition to information indicating that the UE is located within eNB coverage. This method is suitable when the UE which is located within coverage and is in the idle mode has restraints on time resources used for D2D operation”… “…   UE located outside coverage is suitable when the UE in the idle mode performs eNB signal reception operation and D2D operation in the same frequency domain, e.g., when the eNB signal is received via a downlink subframe of a TDD system and D2D operation is performed via an uplink subframe: [0070]), 
wherein in response to determining that the terminal device is in coverage, the circuitry performs the first detection process (“At this time, when the counterpart UE is located within eNB coverage and performs NU link communication using predetermined time resources, the UE cannot perform D2D communication with the counterpart UE while the counterpart UE performs NU link communication: [0063]; “discovery signal are changed depending on whether the UE is located within .. eNB coverage”: [0067];  in addition to information about UE located within eNB coverage area, discovery signal is generation vary depends on whether UE is in connected mode or in idle mode: [0070]);. , and
 in response to determining that the terminal device is out of coverage, the circuitry performs the second detection process (When the counterpart UE is located outside eNB coverage …, D2D communication is efficiently performed using as many time resources as possible.”: [0063]; discovery signal are changed depending on whether the UE is located ..outside eNB coverage. : [0067]).
While SEO teaches detecting or generating different discovery signal based on whether user terminal is within coverage area or outside coverage area ([0067]-[0068], 
SEO does not explicitly disclose:  the first detection process repeating detection processes at periodic detection times separated by a first period of time, and 
the second detection process repeating detection processes at periodic detection times separated by the second period of time longer than the first period of time,

3GPPR1132941, in the same field of endeavor, discloses:
the first detection process repeating detection processes at periodic detection times separated by a first period of time (“For within network coverage scenarios, the periodically occurring D2D DZs can be composed of multiple subframes and a contiguous set of physical resource blocks (PRBs) spanning up to the entire system bandwidth except few PRBs at the band edges reserved for scheduling of PUCCH transmissions to minimize the impact on WAN UL control [6],:” Section 2.2 ), and 
the second detection process repeating detection processes at periodic detection times separated by second period of time longer than the first period of time (“outside network coverage scenarios, the D2D DZs can be composed of multiple subframes and a set of PRBs that may span the entire PS specific spectrum bandwidth or be limited to be selected from within the respective D2D resource pool [7] as configured by the serving PRH (the PRH from which a PS ProSe-enabled UE derives synchronization and system information). Additionally, PS ProSe-enabled UEs may be preconfigured with a certain set of time-frequency resources with low duty cycle for direct device discovery that can be used when outside network coverage”;… so period is different and low duty cycle broadly equates to a longer time as claimed”:   Section 2.2)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
3GPPR1132941 to the system of SEO in order to improving the efficiency of the discovery process (3GPPR1132941, [section 2.3]]). 

Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 2-5, 5-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of 3GPPR1132941 and further  in view of KIM et al (US 20150282132 A1; hereinafter as “KIM”,;  which used priority from US. us-provisional-application US 61/711,710 filed on 20121009;  us-provisional-application US 61/752,445 filed on 20130114;  us-provisional-application US 61/752,917 filed on 20130115; us-provisional-application US 61754922 filed on 20130121).

With respect to dependent claims:
Regarding claim 2, SEO in view of 3GPPR1132941 teach claim 1 as above. The combination does not explicitly disclose: wherein the first period of time is based on a number of radio frames. 

KIM, in the same field of endeavor, discloses: wherein the first period of time is based on a number of radio frames (see fig. 11: peer discovery procedure through grouping: ]0101]; aforesaid  UE1 and UE2 search a first group 1100 and a second group 1120, and UE3 searches UE1, UE2 and the second group are shown as an example. In particular, each of the UEs wake up in different subframes at the On Duration time of PO: [0103]-[0104]).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
KIM to the system of SEO in view of 3GPPR1132941 in order to provide a discovery timer in a group (KIM, [0103]]). The motivation would be to improve and enhance D2D communication of a groups of user equipments by shifting active state for all user equipments in the same group (KIM, [0012]). 


Regarding claim 3, the combination of SEO in view of 3GPPR1132941 and KIM teaches claim 2 as above. Citied parts of the combination of SEO in view of 3GPPR1132941 and KIM does not explicitly disclose: wherein the second period of time is based on the number of radio frames. 

KIM discloses: wherein the second period of time is based on the number of radio frames (D2D communication; group discovery timer for group 2: [0105]-[0106]). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
KIM to the system of SEO in view of 3GPPR1132941 in order to provide a discovery timer in a group (KIM, [0103]]). The motivation would be to improve and enhance D2D communication of a groups of user equipments by shifting active state for all user equipments in the same group (KIM, [0012]). 


Regarding claim 4, the combination of SEO in view of 3GPPR1132941 and KIM teaches, specifically, KIM teaches, wherein the circuitry is further configured to: detect the discovery signal at the periodic detection times separated by the first period of time in a case where the terminal device is in coverage and the terminal device is in a Radio Resource Control (RRC) idle mode (DRX operation of UE, the timing and groups for D2D discovery in RRC_Idle State: [0106]) ; and detect the discovery signal at periodic detection times separated by a third period of time shorter than the first period of time in a case where the terminal device is in coverage and the terminal device is in a Radio Resource Control (RRC) connected mode (UE ins D2D with (RRC_connected: [0097[,  configuration information of a short DRX cycle: [0098]; [0106], discovery timing may be variably setup for each discovery group, and may include different discovery timing values corresponding to the broadcast information: [0126]). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
KIM to the system of SEO in view of 3GPPR1132941 in order to provide a discovery timer in a group (KIM, [0103]]). The motivation would be to improve and enhance D2D communication of a groups of user equipments by shifting active state for all user equipments in the same group (KIM, [0012]). 

Regarding claim 5, the combination of SEO in view of 3GPPR1132941 and KIM teaches, specifically, KIM teaches, wherein the circuitry is further configured to receive, from a base station (see fig. 15 where UE1 receives connection information from eNB: The UEs in the RRC_connected state may receive broadcasted information (step, 1510: [0126]), information regarding at least one of the first period of time, the second period of time and the third period of time in a case where the terminal device is in coverage of the base station (UE receives D2D timer information from eNB: [0127]). 

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
KIM to the system of SEO in view of 3GPPR1132941 in order to provide a discovery timer in a group (KIM, [0103]]). The motivation would be to improve and enhance D2D communication of a groups of user equipments by shifting active state for all user equipments in the same group (KIM, [0012]). 


Regarding claims 13, SEO in view of 3GPPR1132941 teach claim 1 as above. The combination does not explicitly disclose: wherein the repeated detection processes of the first detection process are performed at a first frequency, and the repeated detection processes of the second detection process are performed at a second frequency lower than the first frequency. 

KIM, in the same field of endeavor, discloses: wherein the repeated detection processes of the first detection process are performed at a first frequency, and the repeated detection processes of the second detection process are performed at a second frequency lower than the first frequency (“peer discovery technique of D2D communication utilizing an eNB and a network for power saving, shortening access time, frequency resource efficiency, and also various scenarios for the peer discovery are available.”: [0065], Fig. 10, 0091-0092).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to provide the technique of
KIM to the system of SEO in view of 3GPPR1132941 in order to provide a discovery timer in a group (KIM, [0103]]). The motivation would be to improve and enhance D2D communication of a groups of user equipments by shifting active state for all user equipments in the same group (KIM, [0012]). 
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411